BeogdeN, J.
There is no essential difference between a post-dated check and one given with the understanding or agreement that the same shall be held and presented by the owner at a future date. It was the function of the jury to determine whether such agreement was made. If it was made at the time of giving the check, the defendant would not be guilty upon the facts disclosed by the record. See S. v. Crawford, 198 N. C., 522, 152 S. E., 504; S. v. Franklin, 204 N. C., 157; S. v. Byrd, 204 N. C., 162.
New trial.